Per Curiam. Appellee’s horse stepped upon a plank culvert across a street of the city and broke through, whereby appellee was thrown and permanently injured. In this action he recovered judgment on a verdict for $200 damages. Ho fault is found with the law as held and given to the jury by the court below, but it is insisted that the evidence did not show the city to be chargeable with notice of the defect in the plank. It was not so apparent as to be at once noticed by persons passing over it as they ordinarily do, but the city had recently made some other repairs of the culvert and was perhaps fairly chargeable with negligence in not making a more thorough examination for defects of this character. The fact that they might not be at once apparent to a superficial observer, imposed the duty of frequent and careful inspection. While the proof of negligence is not very clear or forcible as it appears to us in the record, we are not prepared to say that the jury, who saw and heard the witnesses, were not warranted in finding as they did. Judgment affirmed.